Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lana R. Thomas appeals the district court’s order dismissing her filings, construed broadly as a civil rights complaint, under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. Thomas v. Rockbridge Reg’l Jail, No. 6:14-cv-00026-NKM, 2014 WL 3728175 (W.D.Va. July 24, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.